Case 1:19-cv-00005-WES-PAS Document 1-6 Filed 01/03/19 Page 1 of 8 Page|D #: 94

EXHIBIT F-l

`

Bankof America ”`//

Customer Servlce Department
P.O. Box 31785
Tampq FL 33631-3785

Date: November 2. 2018

Account ending in:
Cus
tomer names
john B. Ennls
Attomey at Law misn;?:::ess:
1200 Reservoir Avenue 177 Dexter Street
Cranston. Rl 02920

Prov|dence. Rl 02907

We received your correspondence dated October 29, 2018,
regarding the home loan account listed above. Below is a
summary of our research.

What you need to know

We researched your account and have determined that no corrections are required in
response to your initial request

`We previously responded to this matter. Please find the enclosed responses sent on
October 22, 2018, and January 1, 2918.

Questions?

We appreciate the opportunity to be of service. \'ou can request information or
documents supporting our decision that no correction is required on your account by
mailing a written request to:

Banl< of America. N.A
Attn: Notice of Error and Request for information
PO Box 942019
Simi Valley, CA 93094-2019

For questions relating to the servicing of the loan, please call us at 800.669.6607.
in providing the above responses, we're not limiting or waiving any rights or remedies we

may now have or hereafter have, whether arising under the loan documents. at law, or in
equity; all of which rights and remedies are expressly reserved

Enclosures

 

CaS€ 1219-CV-OOOOB-WES-PA - `

BankofAmerica/¢"?

Customer Service Department
P.O. Box 31 785
Tampa. FL 33631 -3 785

Date: October 22, 2018

4 Account ending im
' Customer names
john B. Ennis
Attomey at Law lamsz
1200 Reservolr Avenue 177 Dexter Street
Cranston, Ri 02920

Providence, Ri 02907

We received your correspondence dated October 9, 2018,
regarding the home loan account listed above. Below is a
summary of our research.

What you need to know

As of the date of this letter, we've submitted to have the customefs name added to the

Cease and Desist iist. per your request Please be advised that the change could take 48
hours for processing

We previously responded to this rfi`atter. Please find the enclosed response sent on
january 18, 2018.

We determined a number of the requests for information and documentation relating to
the loan fit within one or more of the exceptions under 12 C.F.R. §102436. As you may
be aware, a servicer is not required to:

Respond to requests for information that are unduly burdensome.
To address overbroad requests that seek an unreasonable volume of documents
or information

_¢ To respond to requests for information irrelevant to a borrower’s loan or to
requests that seek confidential, privileged, or proprietary information

o To provide a borrower with information or documentation that is not in the
servicer's control or possession or that cannot be retrieved in the ordinary
course of business through reasonable efforts.

Questions?

We appreciate the opportunity to be of service. if you have any questions regarding the
content of this letter, please submit them in writing to:

Bank of America. N.A.
Attn: Notice of Error and Request for information
PO Box 942019
Simi Valley, CA 93094-2019

 

Case 1:19-cv-00005-WES-PAS Document 1-6 Filed 01/03/19 Page 4 of 8 Page|D #: 97

For questions relating to the servicing of the loan, please call us at 800.669.6607.

|n providing the above responses. we're not limiting or waiving any rights or remedies we
may now have or hereafter have, whether arising under the loan documents, at law, or in
equity; all of which rights and remedies are expressly reserved

Enclosure

 

 

C3_378 MlSC-Thanks 20528 04124/2017
Bankof|mer|u

‘P

ilollll.oau

Cuswmer Service Departm¢nt
F.C. Box 31785
Tampa. FL 33631-3785

D¢tl: january 18. 2018

Account No._
jOi-iN B. ENN|S. Esq.

12® RESERVO\R AVE P ' m
CRANSTON, R| 01920-60`|2 177 Dette?g:

Providence. Rl 02907

l

We have completed your request for information regarding your
client's home loan account referenced above.

We have received your correspondence dated December 7, 2017, (USPS mail receipt ending
2695 83.i addressed to Bank of America. N.A., regarding the above referenced loan for Doiores
Cepeda.

Bank of America. N.A. has reviewed your correspondence Certain requests described in your
correspondence constitutes a valid qualified written request (QWR) under the Real Estate Settlement
and Procedures Act (RESPA) and will be addressed in accordance with RESPA guidelines

"`:~s

We have received the authorization letter signed by our customer granting you access to their loan.
This letter will confirm that we have you listed as an authorized third party on the above-referenced
loan. Please note that authorization is only good for 90 days from the date authorization is received
unless there is a specific expiration date included The authorization on this account will expire
March 12, 2018, unless we receive an updated authorization form with a specific end date.

We have requested for a copy of your client's Servicing File, which includes servicing notes such as
the call history to be mailed to your address. under separate cover. Please note that this file will only

contain information beginning january 1, 2014 until the present Please allow ten business days for
delivery. `

Please be aware that records prior to january 1, 2014. will not be fumlshed as we have provided all
information that is available or required to comply with a Request for information as defined under

2013 Real Estate Sectiement Procedures Act (Reguiation X) and Truth in Lending Act (Regulation Z)
Mortgage Servicing Final Rules.

We have enclosed a i.oan Tronsoction History Statement for your review. The statement provides
pertinent information on payments received, tax and insurance payments disbursed funds in die
suspense/unapplied funds balance. fees due and late fees assessed and paid The Loan Tronsactlon

History Stacement is designed to be user-friendly and there are no codes or terms used that require
specific definitions Paid late charges. if applicable, will be reported to doe lRS as interest paid_

A servicer is also not required to respond to requests for information to a borrowel’s loan that seek
confidentia|, privileged. or proprietary information in addition. a servicer is not required to provide a

murmurica,NA.isrequindbylawtolnfonnyoud\atu\iswnnmiuuonisfrornadobtcoiiecmr.ifyouar¢cmmyin‘aban\ouptcy
proceedin¢ormpmiomiyobtain¢dadisdrxgeofthisdebtmderbmmtcylau.d\isnoticeisfuk\fonnadondpupomodymdismtan
animuscolla¢tadebt.adernandforpayrnentorananmipttoimsepm\alllabilityforldischargeddebt

BankofArnericamduieBarrkofArwicalogosere¢lscer_eduademarhofmesankofkmriucorpomim
BonkofAmeriol.NAM¢rnberFDiCEq\uiHomln¢LmdertONi? BankofAmericaCorporation

 

 

Case 1:19-cv-00005-WES-PAS Document 1-6 Filed 01/03/19 Page 6 of 8 Page|D #: 99

Surnmoryl’a¢e
Pa¢ozor$

Borrower with information or documentation that is not in the servicer control or possession or that
cannot be retrieved in the ordinary course of business through reasonable efforts

However, we have enclosed copies of the following documents for your records:

a 14 Family Rlder

¢ Afflllated Buslness Arrangement Disclosure Statement
o Appraisal of Reol Property

cl Borrowers Certification and Authorizntion

o Federal Truth in Lending Disdosure Statement
0 Fixed Rate interest Only Note

o interest Rate Agreement

° M°ng°g€

o Name A_[fidavit

o Settlement Stotement

o Uniform Residentiai Loan Application

We have also included a SeNicing Transfer Letter from BAC Home Loans Servlcing, LP to our parent
company Bank of America. N.A. effective july i. 2011.

We also received your request for a Cease and Desist for die above-referenced loan. We are unable

to update the account to show Cease and Desist. as the servicing of this home loan has been service
released

The servicing of this loan was transferred from Bank of America. N.A to Fay Servicing on

November 1, 2017. For additional questions. please contact the current servicer directly at
1-800-495-7166, or in writing at the following address.

Fay Servicing
PD Box 809441
Chicago. lL 60680-9441

We have enclosed a copy of the service release letter dated October 12, 2017; however, please
contact the new servicer to verify contact information as this may have changed.

Please note.that your correspondence included a copy of an investor letter mailed to you dated
August 14. 2017; however, your correspondence did not include any questions related to the letter.
Please contact the current servicer directly for any updated investor information

You can request additional information and/or documents for your client's account by mailing a
written request to:

/

Bank of America. NA
Notice of Error and Request for information
PO Box 942019

Simi Valley, CA 93094-2019

 

 

Case 1:19-cv-00005-WES-PAS Document 1-6 Filed 01/03/19 Page 7 of 8 Page|D #: 100

SmnmaryPe¢o
P¢‘¢S¢fS

Questions?

We appreciate the opporwnity to serve your home loan needs. |f you have questions, please call our
Customer Service Department at 1-800-669-6607. Monday through Friday. between the hours of
8 a.m. and 9 p.m.. Eastem Standard Time.

_k`:*'

 

Case 1:19-cv-00005-WES-PAS Document 1-6 Filed 01/03/19 Page 8 of 8 Page|D #: 101

ox_®_z __H.=.o> may u$.d§m m~._=v o>._.m. owzo<_a
§§a?§ §§§§

 

said Qz<o=ao o_ze E_e_z

§§o>e§ ge §§

=z=mo $>Hm 5

3
._o:z m. mzz_m. >._.._.ozzm< >._ _.><< m
._~3 zmmm_~<o=~ ><m w
w

oz>zm._oz z_ §§

§;$.§ mmm. 883§

 

 

 

H.d.m l am 204 »»wow

*
E dam 33 mug f worn »
onNo

5 _u<_u> 2a

w
_ _
__ …v ,.,

 

x

 

